M This Court (not deciding upon certain questions made by bills of exceptions) was of opinion that the declaration was defective in this, that it was not averred that the debt in the declaration mentioned was not paid to the testator of the plaintiff, or to either of his co-executors, but only that the same was not paid to the plaintiff.” The judgment was therefore reversed, and it was considered that the appellee take nothing, &c.
Blair being dead, a question was raised whether there should not be process of revivor; but, as he died between the verdict and judgment, and no alteration in the parties had taken place since the appeal, the court considered process of revivor unnecessary.